Name: 2001/656/EC: Commission Decision of 3 August 2001 laying down provisional measures for imports into Portugal and Finland of special raw cane sugar for refining at the start of the 2001/02 marketing year (notified under document number C(2001) 2479)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  beverages and sugar;  trade;  Europe
 Date Published: 2001-08-29

 Avis juridique important|32001D06562001/656/EC: Commission Decision of 3 August 2001 laying down provisional measures for imports into Portugal and Finland of special raw cane sugar for refining at the start of the 2001/02 marketing year (notified under document number C(2001) 2479) Official Journal L 231 , 29/08/2001 P. 0011 - 0012Commission Decisionof 3 August 2001laying down provisional measures for imports into Portugal and Finland of special raw cane sugar for refining at the start of the 2001/02 marketing year(notified under document number C(2001) 2479)(Only the Finnish, Portuguese and Swedish texts are authentic)(2001/656/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Article 39(6) thereof,Whereas:(1) With a view to supplying Community refineries, Article 39(1) of Regulation (EC) No 1260/2001 provides for imports of raw cane sugar at a reduced rate of duty in accordance with the agreements concluded with certain supplier countries and subject to the conditions laid down therein. These sugars are called "special preferential sugar".(2) The quantities imported under these conditions are intended to cover the Member States' presumed maximum supply needs, as fixed in Article 39(2), that cannot be met by alternative supplies of raw sugar for refining.(3) A forecast supply balance for the 2001/02 marketing year indicates such a need that is not covered. This supply shortfall is being felt notably in the Member States listed in the said Article 39(2) and in which sugar refinery activity depends to a great extent on imports of these special preferential sugars. In view of the staggered production of other available sugars and the fixing of contracts relating thereto, an alternative source of supply is not feasible. In the absence of an agreement with the ACP countries, a break in supply to these Member States is thus inevitable.(4) The agreements on imports of special preferential cane sugar, applicable in the 1995/96 to 2000/01 marketing years, expired on 30 June 2001. Negotiation of the agreements to cover the period referred to in Article 38(1) of Regulation (EC) No 1260/2001 has not yet begun. In order to avoid a break in supply to refineries in certain Community regions, in accordance with the Council invitation and having consulted the supplier countries concerned, imports of cane sugar should be authorised under the conditions applying until 30 June 2001 in those Community regions where a supply need has been noted in the forecast supply balance. This measure should cover the supply needs of Portugal and Finland for three months. So as not to prejudice the negotiations mentioned above, provision should currently be made only for sugar of ACP origin.(5) Commission Regulation (EC) No 407/2001 of 28 February 2001 opening a preferential tariff quota in respect of imports of raw cane sugar originating in the ACP States for supply to refineries in the period 1 March to 30 June 2001(2) should apply for the purposes of fixing the import duty and the minimum purchase price.(6) The rules laid down in Commission Regulation (EC) No 1916/95 of 2 August 1995 laying down detailed rules for application for the importation under preferential agreements on tariff quotas of raw cane sugar for refining(3) should apply to the tariff quota opened by this Decision.(7) This measure adopted by this Decision applies irrespective of any decisions taken subsequently by the Council as regards the agreements covering the period 2001-06, including any adjustments applicable from 1 July 2001.(8) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Sugar,HAS DECIDED AS FOLLOWS:Article 11. Portugal and Finland are hereby authorised to import respectively 60000 and 30000 tonnes of raw cane sugar originating in the ACP States listed in Annex VI to Regulation (EC) No 1260/2001 in the first three months of the 2001/02 marketing year.This tariff quota shall bear the serial number 09.4097.2. The import duty and the minimum purchase price applicable under the tariff quota referred to in paragraph 1 shall be those laid down in Regulation (EC) No 407/2001. The relevant provisions of Commission Regulation (EC) No 1916/95 shall apply.Article 2This Decision is addressed to the Republic of Portugal and the Republic of Finland.Done at Brussels, 3 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 60, 1.3.2001, p. 22.(3) OJ L 184, 3.8.1995, p. 18.